Opinion issued July 31, 2003 






 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00733-CV
____________

IN RE SERGIO SALINAS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Sergio Salinas, filed a pro se petition for writ of mandamus,
seeking an advisory opinion regarding the use of a prior conviction for enhancement
purposes.  Relator does not identify a respondent or the case in which the prior
conviction was used to enhance punishment.  We deny the petition.
	We may issue all writs of mandamus, agreeable to the principles of law
regulating those writs, against a judge of a district or county court in our district. 
Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp. 2003).  We may also issue writs
of mandamus and all other writs necessary to enforce our jurisdiction.  Tex. Gov't
Code Ann. § 22.221(a) (Vernon Supp. 2003).  Mandamus issues only to correct a
clear abuse of discretion or the violation of a duty imposed by law when there is no
other adequate remedy at law.  Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992). 
Relator's request for an advisory opinion does not fall within our mandamus
authority.
	Even if we considered relator's request as a petition for writ of habeas
corpus, we have neither original habeas corpus jurisdiction in criminal cases, nor
post-conviction habeas corpus jurisdiction in felony cases.  See Board of Pardons &
Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481,
483 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon
Supp. 2003).  
	The petition for writ of mandamus is therefore denied.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.